Case: 19-50466     Document: 00515640645          Page: 1    Date Filed: 11/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         November 16, 2020
                                  No. 19-50466
                                                                            Lyle W. Cayce
                                Summary Calendar
                                                                                 Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terry Allen Miles,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CR-39-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Terry Allen Miles was convicted, following a jury trial, for kidnapping,
   in violation of 18 U.S.C. § 1201(a)(1) and (g)(1), transportation of a minor
   with intent to engage in criminal sexual activity, in violation of 18 U.S.C.
   § 2423(a), and travel with intent to engage in illicit sexual conduct, in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50466      Document: 00515640645           Page: 2     Date Filed: 11/16/2020




                                     No. 19-50466


   violation of 18 U.S.C. § 2423(b). He was sentenced, inter alia, to life
   imprisonment. Miles challenges his convictions, contending the court erred
   by: instructing the jury that kidnapping can be committed for ransom or
   reward when there was no such evidence in this case; allowing the
   Government to introduce testimony that the magistrate judge permitted
   defendant to discover the interview notes by one of the child victim’s
   therapists out of an abundance of caution and to give defendant every fair
   chance; and excluding two 911 calls concerning incidents involving the two
   children’s (daughters’) mother. He also challenges his sentence, contending
   his Sixth Amendment rights were violated when the district court overruled
   his objection to applying the murder cross-reference in the Sentencing
   Guidelines without a beyond-a-reasonable-doubt jury finding. We affirm.
          As Miles concedes, he did not raise the jury-instruction issue in
   district court. Because the issue was not preserved in district court, review
   is only for plain error. E.g., United States v. Broussard, 669 F.3d 537, 546 (5th
   Cir. 2012). Under that standard, Miles must show a forfeited plain error
   (clear or obvious error, rather than one subject to reasonable dispute) that
   affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes that showing, we have the discretion to correct the
   reversible plain error, but generally should do so only if it “seriously affect[s]
   the fairness, integrity, or public reputation of judicial proceedings”. Id.
          Miles fails to show the requisite clear or obvious error in the jury
   instruction that kidnapping can be committed, inter alia, “for ransom or
   reward” (instruction used “for ransom, reward, or some purpose or
   benefit”) to the extent it merely tracked the statutory language of 18 U.S.C.
   § 1201(a). See id. The record does not support a finding that the jury
   determined that Miles had a financial motive—as no such evidence was
   adduced—or that, but for the court’s reference to “ransom or reward”, the
   jury would not have convicted Miles. In the alternative, Miles fails to show



                                           2
Case: 19-50466        Document: 00515640645          Page: 3   Date Filed: 11/16/2020




                                      No. 19-50466


   that, in the light of the strong evidence that Miles committed the kidnapping
   for “some purpose or benefit”, any error in the jury instruction affected the
   outcome of the district-court proceedings. See id.
             Regarding the challenge to testimony, “evidentiary rulings are
   reviewed ‘for abuse of discretion, subject to harmless error review’”. United
   States v. Martinez, 921 F.3d 452, 481 (5th Cir. 2019) (quoting United States v.
   Alaniz, 726 F.3d 586, 606 (5th Cir. 2013)). We need not determine whether
   the district court abused its discretion by allowing testimony that the
   magistrate judge permitted defendant to discover the victim’s therapy notes
   “to give the defendant every fair chance”, because the error, if any, is
   harmless. Given the overwhelming evidence of guilt, there is no reasonable
   possibility that the complained-of evidence might have contributed to Miles’
   conviction. See United States v. Kizzee, 877 F.3d 650, 661 (5th Cir. 2017)
   (citing Chapman v. California, 386 U.S. 18, 24 (1967)).
             As for the excluded 911 calls, Miles fails to show the district court
   abused its discretion. See Fed. R. Evid. 403 (“The court may exclude
   relevant evidence if its probative value is substantially outweighed by a
   danger of . . . unfair prejudice, confusing the issues, misleading the jury,
   undue delay, wasting time, or needlessly presenting cumulative evidence.”);
   see United States v. Brooks, 681 F.3d 678, 709 (5th Cir. 2012). The record
   supports the court’s concluding that the 911 calls were either irrelevant to
   issues in the case or cumulative of prior evidence, including testimony. See
   United States v. Rajwani, 476 F.3d 243, 248 (5th Cir. 2007), modified, 479 F.3d
   904 (5th Cir. 2007). In any event, given the overwhelming evidence of Miles’
   guilt, any error in excluding the 911 calls was harmless. See Kizzee, 877 F.3d
   at 661.
             Finally, Miles concedes his Sixth Amendment challenge—that his
   Sixth Amendment rights were violated when the district court applied the




                                           3
Case: 19-50466      Document: 00515640645          Page: 4    Date Filed: 11/16/2020




                                    No. 19-50466


   Guidelines’ homicide cross-reference to increase his advisory Guidelines
   sentencing range and sentence without a jury having found the facts
   necessary to support the cross-reference beyond a reasonable doubt—is
   foreclosed in this circuit. See United States v. Alonzo, 435 F.3d 551, 553 (5th
   Cir. 2006). The issue is raised only to preserve it for possible further review.
          AFFIRMED.




                                          4